Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated March 10, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
Claims 1-3, 5-6, 20-21, 23-25 and 31 are allowable. The restriction requirement between species, as set forth in the Office action mailed on September 15, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 15, 2020 is withdrawn.  Claims 7-10, 12, 17 and 32, directed to species of the aliphatic compound are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over 

the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
Claims 19 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment. Claim 19 has been cancelled.

Claim Rejections - 35 USC § 102/103
Claim(s) 1-3, 5-6, 21, 23-25 and 31 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE 10 2014 007 135 (‘135).
	The rejection of claims 1-3, 5-6, 21, 23-25 and 31 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over DE 10 2014 007 135 (‘135) has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 18-20 have been rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2014 007 135 (‘135) as applied to claims 1-3, 5-6, 21, 23-25 and 31 above, and further in view of Marianowski et al. (US Patent No. 4,661,422).
	The rejection of claims 18-20 under 35 U.S.C. 103 as being unpatentable over DE 10 2014 007 135 (‘135) as applied to claims 1-3, 5-6, 21, 23-25 and 31 above, and further in view of Marianowski et al. has been withdrawn in view of Applicant’s amendment.

II.	Claims 26 and 27 have been rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2014 007 135 (‘135) as applied to claims 1-3, 5-6, 21, 23-25 and 31 above.
	The rejection of claims 26 and 27 under 35 U.S.C. 103 as being unpatentable over DE 10 2014 007 135 (‘135) as applied to claims 1-3, 5-6, 21, 23-25 and 31 above has been withdrawn in view of Applicant’s amendment. 
 
Response to Amendment
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1
	lines 6-7, “(IO4)-2, (IO3)-2” [second occurrence] is repetitive and should be deleted.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 2-3, 5-10, 12, 17, 25, 31-32 and 97-98 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 2
	lines 1-2, “the compound” should be amended to -- the aliphatic compound -- because it appears that it is further limiting the aliphatic compound recited in claim 1, line 5. However, the claim language is unclear as to whether it is

Claim 3
	lines 1-2, it appears that “a straight or branched C1-15 alkane” is further limiting the alkane recited in claim 2, line 2. However, the claim language is unclear as to whether it is.

Claim 5
	lines 2-3, it appears that “is selected the group consisting of methane, ethane, propane, isopropane, butane, isobutane, pentane, isopentane, neopentane, hexane, heptane, and octane” is further limiting the straight or branched C1-15 alkane recited in claim 3, lines 1-2. However, the claim language is unclear as to whether it is. See also claim 6, line 1.

Claim 7

	line 1, it appears that “a heteroalkane” is the same as the heteroalkane recited in claim 2, line 2. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

Claim 8
	lines 1-2, it appears that “a C3-C15 cycloalkane” is further limiting the cycloalkane recited in claim 2, line 2. However, the claim language is unclear as to whether it is.

Claim 9
	lines 1-2, it appears that “is selected from the group consisting of cyclopropane, cyclobutane, cyclopentane, cyclohexane, decalin, and adamantine” is further limiting the C3-C15 cycloalkane recited in claim 8, lines 1-2. However, the claim language is unclear as to whether it is.

Claim 10
	line 1, it appears that “a heterocycle” is the same as the heterocycle recited in claim 2, line 2. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally 

referable to its earlier recitation. 

Claim 12
	line 1, it appears that “an aromatic compound” is the same as the aromatic compound in claim 1, line 5. However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally 
referable to its earlier recitation. 

Claim 17
	line 1, “the compound” should be amended to -- the aliphatic compound -- because it appears that formula I is further limiting the aliphatic compound recited in claim 1, line 5. However, the claim language is unclear as to whether it is.

Claim 25
	line 1, it appears that “is selected from the group consisting of methanesulfonic acid, phosphoric acid, hydrofluoric acid, hydrochloric acid, hydrobromic acid, hydroiodic acid, oxalic acid, tosylic acid, perchloric acid, nitric acid, acetic acid, trifluoroacetic acid, sulfuric acid, >95% sulfuric acid, and mixtures of SO3 and sulfuric acid” is further limiting the acid recited in claim 1, line 7.  However, the claim language is unclear as to whether it is.


Claim 31
	line 1, “the compound” should be amended to -- the aliphatic compound -- because it appears that methane is further limiting the aliphatic compound recited in claim 1, line 5. However, the claim language is unclear as to whether it is.

Claim 98
	line 2, “the medium” should be amended to -- the acid -- because it appears that H2SO4  
CH3SO3H, CF3CO2H, HF, HCl, HBr, HI, or any mixture thereof is further limiting the acid recited in claim 1, line 7. However, the claim language is unclear as to whether it is.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 1-3, 5-10, 12, 17, 20-21, 23-25, 31-32 and 97-98 define over the prior art of record because the prior art does not teach or suggest a method of oxidizing a carbon-hydrogen bond of a compound, comprising the steps of (a) combining and (b) applying as presently claimed.
	The prior art does not contain any language that teaches or suggests the above. Marianowski et al. teaches using a molten electrolyte (col. 4, lines 29-32). Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 1, 20-21 and 23-24 would be allowable if rewritten or amended to overcome the 

claim objection(s) set forth in this Office action.
Claims 2-3, 5-10, 12, 17, 25, 31-32 and 97-98 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        March 15, 2021